Detailed Action
Summary
1.This office action is in response to the amendment filed on April 15, 2022.
2.Claims 1-18 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3.The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
4. Applicant's arguments filed on 04/15/2022 have been fully considered but they are not persuasive.  
Applicant argues that elements 3a, 3b and 3c in the Horiguchi reference are different types of conductor patterns.3 The conductor patterns 3a, 3b, and 3c are arranged spaced apart from one another on a main surface of metal base 5, with an electrically insulating joining member 4 interposed between the conductor patterns 3a-3c and the metal base.4 Clearly, each of conductor patterns 3a through 3c are applied to the joining member 4 that covers metal base 5 as shown in Figures 2-3, 6-7, 10 and 13 of the Horiguchi reference. None of conductor patterns 3a through 3c are applied to insulating substrate 8 (i.e., the alleged electrically insulating carrier of snubber circuit 13).
However, the examiner respectfully disagree, Horiguchi broadly reads on the above argument.  As illustrated in Fig. 6 that  3a positive electrode conductor pattern and 3b negative electrode conductor pattern  and 3d rear surface conductor pattern are applied to second insulating substrate 8b, see parag.0063,  lines 5-6.
For the above reasons, the examiner respectfully submits that the rejection is proper.  Therefore, the rejection has been maintained.
Applicant further argues that Horiguchi reference discloses upper wiring patterns 7a, 7b and 7c formed on the upper surface of insulating substrate 8 and lower wiring pattern 7a' and 7b' formed on the lower surface of insulating substrate 8. 5 However, the Office Action equated lower wiring pattern 7a' and upper wiring pattern 7b to the two electrically resistive layers recited in pending independent claims 1 and 13 and not the electrically conducting structured layer. As explained above, the alleged electrically conducting structured layer ( conductor patterns 3a through 3c) are applied to the joining member 4 that covers metal base 5 and not to the alleged electrically insulating carrier (i.e., insulating substrate 8). Moreover, as shown in cited Figures 10 and 13 of the Horiguchi reference, the top side of conductor patterns 3a and 3b is connected to lower wiring patterns 7a' and 7b' by solder 2. Accordingly, the top side of
conductor patterns 3a and 3b is applied to the solder 2 and not insulating substrate 8.

However, the examiner respectfully disagree, Horiguchi broadly reads on the above argument. As Fig. 4,6-7,8-13 illustrate that wiring pattern 7a,7b and 7c are formed on the upper surface and Fig. 10 illustrate wiring pattern 7a' and 7b' are formed on lower surface. Examiner with BRI that the  upper wiring pattern 7a & lower wiring pattern 7a’ are equivalent to one electrical resistive layer and upper wiring pattern 7c & lower wiring pattern 7b’ are equivalent to second electrical resistive layer. Figs. 10 and 13 illustrate that the first wiring pattern 7a′ and second wiring pattern 7b′ are formed on a lower surface of insulating substrate 8 and then applied in to the positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b thru solder 2 . Examiner noted that wiring pattern 7a′ and second wiring pattern 7b′ are configured in patter manner (as the name indicated) and as well as they are conductor and configured to allow and transmit the current or voltage flow accordingly.  
Furthermore, examiner noted that none of the claims 1 and 13 recite that the electrical conducting layers is directly applied  onto the two electrical conducting structure layer or without any intervening element applied electrical conducting structure layer.  Therefore, examiner broadly interpreted  "applied"  as some kind an intervening element involvement in between such as “solder 2” or "joining member 4". Furthermore, Fig. 6 shows that conductor patter 3a,3b and the rear 3d is  applied to the to the second insulating substrate 8b and then rear 3d conductor patter is applied to metal base 5  via an intervening element solder 2.  In addition, Figs. 7,10 and 13 shows that  conductor patter 3a and 3b applied into the metal base 5  via an intervening element "joining member 4”. Again, examiner broadly interpreted  "applied"  as some kind an intervening element are configured in between such as “solder 2” or "joining member 4". 
Therefore, with BRI interpretation wiring pattern 7a′ and second wiring pattern 7b′ are applied to the conductor pattern 3a and 3b thru solder 2 and further applied  into the metal base 5 thru/via a joining member 4.
For the above reasons, the examiner respectfully submits that the rejection is proper.  Therefore, the rejection has been maintained.
Additional, applicant argues that wiring patterns 7a' and 7b' are formed on the lower
surface of insulating substrate 8.  However, capacitor 10 of Horiguchi's snubber circuit 13 is disposed on wiring patterns 7a, 7c which are formed on the upper surface of insulating substrate 8 as shown in Figures 2-15 of the Horiguchi reference. Hence, Horiguchi' s snubber circuit capacitor 10 is not disposed on wiring patterns 7a' and 7b'.  Clarification is respectfully requested in the next official action if the claim rejections are maintained.
However, examiner noted that Fig. 2,4,6-7,8-13 illustrate that wiring pattern 7a,7b and 7c are formed on the upper surface and Fig. 10 illustrate wiring pattern 7a' and 7b' are formed on lower surface. Examiner with BRI that the  upper wiring pattern 7a & lower wiring pattern 7a’ are equivalent to one resistive layer and upper wiring pattern 7c & lower wiring pattern 7b’ are equivalent to second resistive layer. As shown in the  above Figures that capacitor 10 is disposed on the wiring pattern 7a,7b and 7c are formed on the upper surface. Furthermore, Figs. 5,9 and 12 illustrate that capacitor having two terminals connected to the wiring pattern 7a and 7c.
 For the above reasons, the examiner respectfully submits that the rejection is proper.  Therefore, the rejection has been maintained.
Again, it is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broad as reasonable.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  Therefore, it is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claimed invention.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi “20200286864” in view of Hebert “4916576”.
In re to claim 1, Horiguchi discloses snubber circuit (Figs. 3, 10 and 13 shows the power conversion device comprises snubber circuit 13. Examiner noted that all figures are considered as same embodiments) , comprising: a snubber substrate comprising an electrically insulating carrier (Figs. 3 10 and 13 shows an insulating substrate 8) and an electrically conducting structured layer applied thereon (Fig. 3 shows conductor pattern 3c. Furthermore, Figs. 6,10 &13 shows positive and negative electrode conductor pattern 3a,3b and rear surface conductor pattern 3d), the electrically conducting structured layer of the snubber substrate including two segments (positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b); two electrically resistive layers, each resistive layer (As Fig. 2,4,6-7,8-13 illustrate that wiring pattern 7a,7b and 7c are formed on the upper surface and Fig. 10 illustrate wiring pattern 7a' and 7b' are formed on lower surface. Examiner noted the upper wiring pattern 7a & lower wiring pattern 7a’ are equivalent to one resistive layer and upper wiring pattern 7c & lower wiring pattern 7b’ are equivalent to second resistive layer) being applied onto the two segments of the electrically conducting structured layer (positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b applied on positive and negative electrode conductor pattern 3a) of the snubber substrate (insulating substrate 8); and a capacitor (capacitor 10) disposed on the electrically resistive layers (first wiring pattern 7a' and second wiring pattern 7b) and having two terminals (positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b), each terminal  (positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b) being electrically connected to one of the electrically resistive layers (first and second wiring pattern 7a' &7b are connected to the positive and negative electrode conductor pattern 3a &3b) .
Horiguchi teaches snubber circuit having capacitor arranged with electrical conducting structure layer of the snubbber substrate but fails to teach having a capacitor disposed on the electrically resistive layers and having two terminals and resistive layer being applied onto the electrically conducting structured layer.
However, Herbert teaches a snubber circuit (Fig. 14 is a diagrammatic illustration of the capacitor of FIG. 12 arrangement with a resistive layer and a heat sink to provide a snubber circuit) having capacitor disposed on the electrically resistive layers (Figs. 14 shows a layer of resistive material 142 having two terminals may be arranged or deposited in series with the capacitor element 98. If desired, an intermediate connection 144 may be inserted between the capacitor 98 and the layer of resistive material 142, see col. 9, lines 32-36. Examiner noted that two resistive materials 142 or duplication resistive materials of 142 having two terminals may applied between capacitor 10 and wiring patterns 7a, 7b and 7c).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit of Horiguchi to include resistive material 142 may be arranged or deposited in series with the capacitor element or may be inserted between the capacitor 98 and the layer of resistive material 142 as taught by Herbert in order to obtain the geometry of the capacitor of the present invention when use with a series resistor as described above is a significant improvement over the prior art, see col.9, lines 42-45.
In re to claim 2, Horiguchi discloses (Figs. 3, 10 and 13), further comprising: first electrically conductive interconnecting layers (solder 2 is interposed between second wiring pattern 7b’ and negative electrode conductor pattern 3b. Examiner noted that solder 2 is equivalent to first electrically conductive interconnecting layers) disposed between the two electrically resistive layers (the upper wiring pattern 7a & lower wiring pattern 7a’ are equivalent to one resistive layer and upper wiring pattern 7c & lower wiring pattern 7b’) and the two segments of the electrically conducting structured layer of the snubber substrate (positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b). 
Horiguchi teaches snubber circuit having capacitor arranged with electrical conducting structure layer of the snubbber substrate but fails to teach having two electrically resistive layers.
However, Herbert teaches a snubber circuit (Fig. 12 and 14) having electrically conductive interconnecting layers disposed between the electrically resistive layers (Figs. 14 shows a layer of resistive material 142 may be arranged or deposited in series with the capacitor element 98. If desired, an intermediate connection 144 may be inserted between the capacitor 98 and the layer of resistive material 142, see col. 9, lines 32-36. Examiner noted that two resistive materials 142 or duplication resistive materials of 142 may applied between capacitor 10 and wiring patterns 7a, 7b and 7c.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit of Horiguchi to include conductive interconnecting layers disposed between the electrically resistive layers as taught by Herbert in order to obtain the geometry of the capacitor of the present invention when use with a series resistor as described above is a significant improvement over the prior art, see col.9, lines 42-45.
 In re to claim 3, Horiguchi discloses (Figs. 3, 10 and 13), wherein the first electrically conductive interconnecting layers (solder 2) are configured to have the effect of a heat capacitance (Figs. 10 and 13 shows a solder 2. Examiner note that it is obvious and well known that any solders in the print board are able to withstand effect the heat capacitance).
In re to claim 4, Horiguchi discloses (Figs. 3, 10 and 13), further comprising: second electrically conductive interconnecting layers (solder 2 is interposed between first wiring pattern 7a’ and positive electrode conductor pattern 3a. Examiner noted that solder 2 is equivalent to second electrically conductive interconnecting layers)  disposed between the two electrically resistive layers (the upper wiring pattern 7a & lower wiring pattern 7a’ are equivalent to one resistive layer and upper wiring pattern 7c & lower wiring pattern 7b’) and the two terminals of the capacitor (Fig.9 shows two terminals of capacitor 10 is configured with first and third wiring patter 7a &7C respectively). 
Horiguchi teaches snubber circuit having capacitor arranged with electrical conducting structure layer of the snubbber substrate but fails to teach having the two electrically resistive layers and two terminals.
 However, Herbert teaches a snubber circuit (Fig. 12 and 14) having an electrically resistive layers (Figs. 14 shows a layer of resistive material 142 may be arranged or deposited in series with the capacitor element 98. If desired, an intermediate connection 144 may be inserted between the capacitor 98 and the layer of resistive material 142, see col. 9, lines 32-36. Examiner noted that two resistive materials 142 or duplication of resistive materials 142 having two terminals may applied conductive interconnecting layers disposed between the electrically resistive layers).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit of Horiguchi to include the electrically resistive layers having two terminals as taught by Herbert in order to obtain the geometry of the capacitor of the present invention when use with a series resistor as described above is a significant improvement over the prior art, see col.9, lines 42-45.
In re to claim 5, Horiguchi discloses (Figs. 3, 10 and 13), wherein the second electrically conductive interconnecting layers (solder 2 is interposed between first wiring pattern 7a’ and positive electrode conductor pattern 3a) are configured to have the effect of a heat capacitance (Examiner note that it is obvious and well known that first and third wiring pattern 7a &7c are able to withstand effect the heat capacitance)
In re to claim 13, Horiguchi discloses a power semiconductor module (Fig. 1 shows a power module. Examiner noted that all figures 1-19 are considered as same embodiments ) comprising: a module substrate comprising an electrically insulating carrier  (Figs. 3, 10 and 13 shows an insulating substrate 8) and an electrically conducting structured module layer applied thereon (Fig. 3 shows conductor pattern 3c and Figs. 10 &13 shows positive and negative electrode conductor pattern 3a and 13 respectively), the electrically conducting structured layer including multiple segments (Fig. 3 shows conductor pattern 3c and Figs. 10 &13 shows positive and negative electrode conductor pattern 3a and 13 respectively); at least one semiconductor switching device (Fig. 1 shows power semiconductor module includes first to third legs 20a to 20c) disposed on the module substrate and electrically connected (FIG. 3 is a schematic view showing a planar structure of the power semiconductor module  and substrate 8 of the invention, see parag.0036, 3-5) and electrically connected to the electrically conducting structured layer (Figs. 10 and 13 shows a positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b are electrically connected structured layer); and at least one snubber circuit (Figs. 3, 10 and 13 shows the power conversion device comprises snubber circuit 13)  disposed on the module substrate (substrate 8) and connected via the electrically conducting structured layer of the module substrate to the at least one semiconductor switching device (see Fig. 3, 10 and 13), the at least one snubber circuit (snubber circuit 13) comprising: a snubber substrate comprising an electrically insulating carrier (substrate 8) and an electrically conducting structured layer applied thereon (a positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b), the electrically conducting structured layer of the snubber substrate including two segments (Figs. 10 and 13 shows a positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b); two electrically resistive layers (the upper wiring pattern 7a & lower wiring pattern 7a’ are equivalent to one resistive layer and upper wiring pattern 7c & lower wiring pattern 7b’ are configured in a layer manner), each resistive layer (first wiring pattern 7a' and second wiring pattern 7b) being applied onto the two segments of the electrically conducting structured layer of the snubber substrate (positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b applied on positive and negative electrode conductor pattern 3a); andPage 15 of 17Client Docket No. 2019P50700US Attorney Docket No. 1012-2765 a capacitor (capacitor 10) disposed on the electrically resistive layers first wiring pattern 7a' and second wiring pattern 7b) and having two terminals (positive electrode conductor pattern 3a and a part of negative electrode conductor pattern 3b), each terminal (positive and negative electrode) being electrically connected to one of the electrically resistive layers (first and second wiring pattern 7a' &7b are connected to the positive and negative electrode conductor pattern 3a &3b) . 
Horiguchi teaches snubber circuit having capacitor arranged with electrical conducting structure layer of the snubbber substrate but fails to teach having capacitor disposed on the electrically resistive layers and having two terminals.
However, Herbert teaches a snubber circuit (Fig. 12 and 14) having electrically conductive interconnecting layers disposed between the electrically resistive layers (Figs. 14 shows a layer of resistive material 142 may be arranged or deposited in series with the capacitor element 98. If desired, an intermediate connection 144 may be inserted between the capacitor 98 and the layer of resistive material 142, see col. 9, lines 32-36. Examiner noted that duplication of resistive materials 142 having two terminals or duplication resistive materials of 142 may applied between capacitor 10 and wiring patterns 7a, 7b and 7c.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit of Horiguchi to include capacitor disposed on the electrically resistive layers and having two terminals as taught by Herbert in order to obtain the geometry of the capacitor of the present invention when use with a series resistor as described above is a significant improvement over the prior art, see col.9, lines 42-45.
In re to claim 14, Horiguchi discloses (Figs. 3, 10 and 13), wherein the at least one snubber circuit (snubber circuit 13) is disposed in close proximity to the at least one semiconductor switching device (Fig. 1 shows a snubber circuit 13 is disposed in close proximity of the power semiconductor module 14 legs 20c).  
In re to claim 15, Horiguchi discloses (Figs. 3, 10 and 13), wherein the snubber substrate is part of the module substrate (see parag.0043, lines 8-19).  
In re to claim 16, Horiguchi discloses (Figs. 3, 10 and 13), wherein the at least one semiconductor switching device is a silicon-carbide metal-oxide field-effect transistor (Fig. 1 shows power N-channel MOSFETs semiconductor module 14, three legs 20a, 20b and 20c.)   
In re to claim 17, Horiguchi discloses (Figs. 3, 10 and 13), wherein the at least one snubber circuit  (snubber circuit 13) further comprises a snubber diode (snubber circuit 13 is configured in parallel with diode 17p to prevent reverse current form snubber circuit, thus it is working together snubber circuit).  
In re to claim 18, Horiguchi discloses (Figs. 3, 10 and 13), wherein the at least one snubber circuit (snubber circuit 10) is disposed in the center of the module substrate (Figs. 10 and 13 shows snubber circuit capacitor 10, disposed in the center of the module).
6. Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi “20200286864” and Herbert “4916576” further in view of Han “20190120993”.
In re to claim 6, Horiguchi discloses (Figs. 3, 10 and 13), wherein the two electrically resistive layers have a resistivity of more than 0.03 Ωm (the upper wiring pattern 7a & lower wiring pattern 7a’ are equivalent to one resistive layer and upper wiring pattern 7c & lower wiring pattern 7b’).
Horiguchi teaches snubber circuit having capacitor arranged with electrical conducting structure layer of the snubbber substrate but fails to teach having the two electrically resistive layers.
 However, Herbert teaches a snubber circuit (Fig. 12 and 14) having an electrically resistive layers (Figs. 14 shows a layer of resistive material 142 may be arranged or deposited in series with the capacitor element 98. If desired, an intermediate connection 144 may be inserted between the capacitor 98 and the layer of resistive material 142, see col. 9, lines 32-36. Examiner noted that two resistive materials 142 or duplication of resistive layer may applied).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit of Horiguchi to include the electrically resistive layers as taught by Herbert in order to obtain the geometry of the capacitor of the present invention when use with a series resistor as described above is a significant improvement over the prior art, see col.9, lines 42-45.
Horiguchi as modified discloses two electrically resistive layers have a resistivity but fails having a resistivity of more than 0.03 Ωm.
However, Han teaches a simple formation model where the new geosteering system (Fig.13) resistive layers have a resistivity of more than 0.03 Ωm (there are two formations in the model: a low resistivity layer of 1 ohmmeter, and a high resistivity layer of 100 ohmmeters, see parg.0042, lines 1-8).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit resistivity layers of Horiguchi to include a low resistivity layer of 1 ohmmeter, and a high resistivity layer of 100 ohmmeters as taught by Han to helps the new system to capture stronger signals, but also helps to reduce the tool's size, thus improve the controlling mechanism and the efficiency of the system, see prag.0003, lines 3-5.
In re to claim 7, Horiguchi discloses (Figs. 3, 10 and 13), wherein the electrically resistive layers comprise material with a homogenous resistivity distribution (first wiring pattern 7a', and second wiring pattern 7b'). 
Horiguchi teaches the electrically layers but fails to teach having the two electrically resistive layers.
However, Herbert teaches a snubber circuit (Fig. 12 and 14) having an electrically resistive layers (Figs. 14 shows a layer of resistive material 142 may be arranged or deposited in series with the capacitor element 98. If desired, an intermediate connection 144 may be inserted between the capacitor 98 and the layer of resistive material 142, see col. 9, lines 32-36. Examiner noted that two resistive materials 142 or duplicate resistive materials 12 may applied. Furthermore, Examiner noted that the resistive material 142 made from the same material and have same property and able to withstand the current/voltage flow in homogenous resistivity manner though out the whole wiring pattern).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit of Horiguchi to include the electrically resistive layers as taught by Herbert in order to obtain the geometry of the capacitor of the present invention when use with a series resistor as described above is a significant improvement over the prior art, see col.9, lines 42-45.
7. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi “20200286864” in view of Hebert “4916576” further in the view of Glas“20160013638”.
In re to claim 10, Horiguchi discloses (Figs. 3, 10 and 13), wherein the two electrically resistive layers comprise doped semiconductor material (the upper wiring pattern 7a & lower wiring pattern 7a’ are equivalent to one resistive layer and upper wiring pattern 7c & lower wiring pattern 7b’).
Horiguchi teaches the electrically layers but fails to teach having the two electrically resistive layers.
However, Herbert teaches a snubber circuit (Fig. 12 and 14) having an electrically resistive layers (Figs. 14 shows a layer of resistive material 142 may be arranged or deposited in series with the capacitor element 98. If desired, an intermediate connection 144 may be inserted between the capacitor 98 and the layer of resistive material 142, see col. 9, lines 32-36. Examiner noted that two resistive materials 142 or duplicate of resistive layer 142 may applied).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit of Horiguchi to include the electrically resistive layers as taught by Herbert in order to obtain the geometry of the capacitor of the present invention when use with a series resistor as described above is a significant improvement over the prior art, see col.9, lines 42-45.
Horiguchi as modified discloses the electrically resistive layers have a resistivity but fails having resistive layers comprise doped semiconductor material.
However, Han teaches protection circuit (Fig.13) resistive layers comprise doped semiconductor material (resistive layer 112 may be doped polysilicon, undoped polysilicon, or another semiconductor material in various embodiments, see parg.0043, lines 4-8).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the snubber circuit resistivity layers of Horiguchi to include a low resistivity layer of 1 ohmmeter, and a high resistivity layer of 100 ohmmeters as taught by Glass to provide resistance is minimized while the overall protection may be improved., see prag.0055, lines 3-5.
Allowable Subject Matter
8. Claims 8-9 and 11-12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “herein the two electrically resistive layers have a height that is equal to or less than 1/5 of the square root of a basic area of the respective electrically resistive layer”.
In re to claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the terminals of the capacitor are arranged at lateral ends of the capacitor and have a shape of a cuboid end cap.”
In re to claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the terminals of the capacitor are arranged at lateral ends of the capacitor and have an L-shape”.
In re to claim 9, claim 9 depend from claim 8, thus are also objected for the same reasons provided above. 
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
10. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY TIKU whose telephone number is (571)272-68986898.  The examiner can normally be reached on 8:30AM-6:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu V. can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISAY G TIKU/Primary Examiner, Art Unit 2839